LAW OFFICES OF
                                                                                  TEL. 940·937-2543
RICHARD 0. BIRD                     BIRD, BIRD & RABE
                                                                                  FAX 940·937-3431
STEVEN R. BIRD                         ATTORNEYS·AT-LAW
DALE A. RABE, JR.                         P. 0. BOX 1257
                                   CHILDRESS, TEXAS 79201·1257


                                      April 20, 2017



     The Supreme Court of Texas                                    VIA E-FILE
     201 W. 14th Street, #104
     Austin, Texas 78711

              Re:   Cause No. 9361; ITIO D.V. and S.V., Minor Children, in
                    the 2g7th Judicial District Court of Bailey County,
                    Texas.

                    Appellate Cause No. 07-16-00297-CV

                    Supreme Court of Texas Cause No. 17-0305

     To Whom It May Concern:

     Please find attached the Order for Substitution of Counsel on
     Appeal in the above referenced matter which \'las requested by the
     Court.

     Please feel       free   to   contact     my     office     with   any   questions     or
     concerns.


     Ve1y     truly.   urs,


      4_//~/
     DALE A. RABE, JR.
     DAR/g
     Enclosure

     cc:      Mr. Mark Zuniga                                      VIA E-SERVICE
              mark.zuniga@dfps.state.tx.us

              Mr. Aaron Carter                                     VIA E-SERVICE
              aaron@carterandrader.com

              Mr. Jim Sha\'/                                       VIA E-SERVICE
              shaw88law@yahoo.com
                                                                                                    FILED
                                                                                                    17-0305
                                                                                                    4/20/2017 4:43:38 PM
                                                                                                    tex-16579410
                                                                                                    SUPREME COURT OF TEXAS
                                                                                                    BLAKE A. HAWTHORNE, CLERK

                   NOTICE: THIS DOCUMENT
                 . CONTAINS SENSITIVE DATA.

                                                         NO. 9361

                 IN THE INTEREST OF                              §.       IN THE DISTRICT COURT
                                                                 §
                                                                 §       287m JUDICIAL DISTRICT

                                                                 §
                 CHILD(REN)                                      §       BAILEY COUNTY, TEXAS

                              ORDER FOR SUBSTITUTION OF COUNSEL ON APPEAL

                        It has been brought to the Court's attention that the appellate attorney retained to
                 represent the Respondent Mother cannot represent her in the appeal filed in this suit
                        IT IS THEREFORE ORDERED that DAVID HERNANDEZ is discharged as
                 attorney ofi record for Respondent Mother, JASMINE HERNANDEZ, and DALE
                 RABE, SBN 24027638, is substituted as attorney of record for the Respondent Mother,
                 on appeal.
                        SIGNED on the 18'" day of April, 2017.




···---··---~--·---··--------~